Concurring Opinion by
Mr. Justice Cohen:
I completely disagree with the reasoning of the majority. Even counsel for the appellant did not see fit *197to excuse or justify the remarks of the appellant by resorting to Canon 15. I see nothing in Canon 15 that permits a lawyer to indicate that the court is treating his client unfairly and depriving him of rights because the judge has refused in the exercise of his discretion to delay the imposition of a criminal sentence; nor do I see in Canon 15 any justification for counsel to publicly question the court’s motives; nor do I see in Canon 15 any privilege on the part of an attorney to refuse a proper request on the part of the court without explanation.
I realize, however, that in this situation the transcribed record alone is insufficient to uphold a contempt citation. Consequently, the position taken by counsel for appellant might very well justify the action of the majority in reversing the order of the court below and setting aside the sentence for contempt. But in coming to this conclusion we might recognize that the court below which imposed the sentence did not appear or have counsel appear and that the entire appellate prosecution was unilateral. Had the lower court or counsel on his behalf appeared before us and explained the intonations and inflections used by the appellant in his remarks to the judge, or described appellant’s mannerisms, and they were shown to have been rude and insulting, I might have been inclined to affirm the order of the court below.
In a letter addressed to all members of our Court and counsel for appellant, the lower court took the following position: “. . . It seems to me that we have happened upon one of the limitations of the adversary system here. I do not believe it is consistent with the duty and position of a trial judge to appear in the arena as the adversary of a member of the bar of his county. Despite the unfortunate attempts in appellant’s brief to personalize this controversy, it is an impersonal one, and it would be short-sighted and unwise *198for me to do anything (such as appear at the argument) which would personalize it.”
I fully sympathize with the court’s dilemma and join with him in recognizing that some procedure should be evolved that would protect the court in this and similar positions without forcing a judge to engage in a personalized, antagonistic, adversary proceeding against a member of the bar of his county. Lasting scars can be developed and the lower court is to be commended that it did not indulge in an activity that would have contributed to a continued antagonism between a judge and counsel.
I further appreciate the problem with which the lower court was confronted — maintaining standards of decorum, promptness and attention to duty of the practitioners before him. However, I think that on the record as presented to us and as explained only by counsel for appellant, the final determination of the majority is correct. Hence, I concur in the result.